EXHIBIT (a)(6) AMENDMENT NO. 5 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY GOVERNMENT INCOME TRUST THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 16th day of February, 2010, by the Trustees hereunder. WHEREAS, the Board of Trustees have determined that it is in the best interests of American Century Government Income Trust (the "Trust") to change the name of the Advisor Class of Shares to the A Class of Shares for the series titled Inflation-Adjusted Bond Fund, Ginnie Mae Fund, Government Bond Fund, and Short-Term Government Fund; and WHEREAS, the Board of Trustees have determined that it is in the best interests of the Trust to add an C Class of Shares and a R Class of Shares of the series titled Inflation-Adjusted Bond Fund, Government Bond Fund, and Short-Term Government Fund; and WHEREAS, the Board of Trustees have determined that it is in the best interests of the Trust to add an Institutional Class of Shares of the series titled Government Bond Fund and Short-Term Government Fund; and WHEREAS, the Board of Trustees have determined that it is in the best interests of the Trust to add a C Class of Shares of the series titled Ginnie Mae Fund. NOW, THEREFORE, BE IT RESOLVED, each of the aforementioned actions shall take effect as of March 1, 2010; and FURTHER RESOLVED, that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such actions by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF, a majority of the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century Government Income Trust /s/ Jonathan S. Thomas /s/ Peter F. Pervere Jonathan S. Thomas Peter F. Pervere /s/ John Freidenrich /s/ Myron S. Scholes John Freidenrich Myron S. Scholes /s/ Ronald J. Gilson /s/ John B. Shoven Ronald J. Gilson John B. Shoven /s/ Frederick L.A. Grauer /s/ Jeanne D. Wohlers Frederick L.A. Grauer Jeanne D. Wohlers SCHEDULE A American Century Government Income Trust Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof), with the relative rights and preferences as described in Section 6: Series Class Date of Establishment Capital Preservation Fund Investor 03/16/1997 Government Bond Fund Investor 09/08/1992 (formerly Long-Term Treasury Fund) Institutional 03/01/2010 A Class 08/01/1997 * C Class 03/01/2010 R Class 03/01/2010 Short-Term Government Fund Investor 09/03/1991 Institutional 03/01/2010 A Class 08/01/1997 * C Class 03/01/2010 R Class 03/01/2010 Ginnie Mae Fund Investor 09/23/1985 (formerly GNMA Fund) Institutional 07/27/2007 A Class 08/01/1997 * C Class 03/01/2010 R Class 07/27/2007 Inflation-Adjusted Bond Fund Investor 02/16/1996 (formerly Inflation-Adjusted Treasury Fund) Institutional 03/01/2002 A Class 08/01/1997* C Class 03/01/2010 R Class 03/01/2010 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. * Formerly Advisor Class; name changed to A on March 1, 2010. A-1
